Mr. JUSTICE STENGEL delivered the opinion of the court: Employee filed suit to recover wages alleged to be due on the grounds that defendant-employer wrongfully classified her as a “clerk” while directing her to perform the duties of a “dispatcher,” thus denying her the higher wages paid to dispatchers. At the close of plaintiff’s evidence, the Circuit Court of Will County directed the jury to return its verdict for the defendant and against the plaintiff, and plaintiff appeals. Plaintiffs sole contention on appeal is that the trial court erred in finding that plaintiff’s evidence, viewed most favorably for plaintiff, ““ * * does not, nor could not, support a verdict that plaintiff performed the duties of a ‘dispatcher’ under the defendant’s job classification of ‘dispatcher’.” The court then concluded that plaintiff was not entitled to the pay of a dispatcher. We have reviewed the record and find that the findings of the trial court were correct, and that plaintiff failed to establish a prima facie case. We determine that no error of law appears, that an opinion in this case would have no precedential value, and that the judgment entered upon allowance of a motion for directed verdict should be affirmed. We therefore affirm in accordance with Supreme Court Rule 23 (Ill. Rev. Stat., ch. 110A, par. 23). Judgment affirmed. ALLOY and BARRY JJ., concur.